COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-01100-CV
Style:                      Xiang Jiang Gao and Landmart Trading, Inc.
                            v Jhy Shi Wang, Zhi Chun Liu, Tao Zhang, Wenling Lee, Best Fresh,Inc., Best Fresh
                            International, LLC, Xiang yong Gao, Ky Fu, Qi Meng, Augusto Ham, Henry He
Date motion filed*:         February 22, 2013
Type of motion:             Motion to Substitute Attorney
Party filing motion:        Appellants
Document to be filed:



If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Sherry Radack
                   Acting individually          Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Brown

Date: February 28, 2013



November 7, 2008 Revision